UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES,


          -v-                                                 No. 14-cr-212-10 (RJS)
                                                                     ORDER

 JOSEPH OTERO,

                               Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

         IT IS HEREBY ORDERED THAT Supervisee Joseph Otero shall appear before the Court

on Friday, May 28, 2021 at 11:00 a.m. for presentment on the specified alleged violations of the

terms of his supervised release. In light of the ongoing COVID-19 pandemic, Supervisee’s counsel

of record, Mr. Cesar de Castro, shall submit a letter by Friday, May 21, 2021 informing the Court

as to whether Supervisee wishes to appear in person or remotely via videoconference. If the latter,

Mr. de Castro shall review with Otero the attached Waiver of Right to be Present at a Criminal

Proceeding form, which shall then be executed and submitted to the Court. The Court will then

issue further instructions concerning the requested videoconference.

SO ORDERED.

Dated:          May 18, 2021
                New York, New York
                                                     ____________________________________
                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐X
UNITED STATES OF AMERICA
                                                                                WAIVER OF RIGHT TO BE PRESENT AT
                                  ‐v‐                                           CRIMINAL PROCEEDING
JOSEPH OTERO,                                                                      14‐CR‐212‐10 (RJS)
                                               Supervisee.
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐X


Check Proceeding that Applies


____       Arraignment

           I have been notified of the specifications of violation of the terms of supervised release that have been filed
           against me and have discussed the specifications with my attorney. I understand that I have a right to
           appear before a judge in a courtroom in the Southern District of New York to confirm that I have received
           and reviewed the specifications; to have the specifications read aloud to me if I wish; and to enter a denial
           or admission of violation before the judge. By signing this document, I wish to advise the court that I
           willingly give up my right to appear in a courtroom in the Southern District of New York to be informed of
           these specifications and to enter a denial or admission.



Date:                  ____________________________
                       Signature of Supervisee


                       ____________________________
                       Print Name




___        Supervised Release Conference

           I understand that I have a right to appear before a judge in a courtroom in the Southern District of New
           York at the time the conditions of my release on supervision or my remand to custody are discussed. I have
           discussed these rights with my attorney and wish to give up these rights for the period of time in which
           access to the courthouse has been restricted on account of the COVID‐19 pandemic. I request that my
           attorney and I be permitted to participate by telephone, or if it is reasonably available by videoconferencing,
           in any conference with the court at which such conditions or my remand are discussed.

Date:                  ____________________________
                       Signature of Supervisee


                       ____________________________
                       Print Name




                                                                     2
I hereby affirm that I am aware of my obligation to discuss with my client the specifications of violation of supervised
release, my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and this
waiver form. I affirm that my client knowingly and voluntarily consents to the proceedings being held without my
client being physically present in court.


Date:             ____________________________
                  Signature of Defense Counsel


                  ____________________________
                  Print Name



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also translated this
document, in its entirety, to the defendant before the defendant signed it. The interpreter’s name is:

_______________________.



Date:             _________________________
                  Signature of Defense Counsel




Accepted:         ________________________
                  Signature of Judge
                  Hon. Richard J. Sullivan
                  U.S. Circuit Judge Sitting by Designation
                  Date:




                                                           3
